Name: Council Regulation (EEC) No 727/90 of 22 March 1990 opening and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin and originating in Morocco (1990/91)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 28 . 3 . 90 Official Journal of the European Communities No L 81 /3 COUNCIL REGULATION (EEC) No 727/90 of 22 March 1990 opening and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin and originating . in Morocco (1990/91) THE COUNCIL OF THE EUROPEAN COMMUNITIES, rential arrangements for the products in question until 31 December 1990 ; whereas this Regulation shall not apply to Portugal, up to and including 31 December 1990, while, from 1 January 1991 , it shall apply in the Commu ­ nity as constituted at present ; whereas, within the limits of this quota, the Portuguese Republic shall apply, from 1 January 1991 , the customs duties calculated in accordance with Regulation {EEC) No 3189/88 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas, in order that such wine may benefit from this tariff quota, Article 54 of Regulation (EEC) No 822/87 (5), as last amended by Regulation (EEC) No 1 236/89 (6), must be complied with ; Whereas equal and continuous access of the quota should be ensured for all Community importers and the rates laid down for the quopta should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States, without prejudice to the drawing, on the tariff quota, of such quantities as they may need, under condi ­ tions and according to the procedure in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commis ­ sion and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are untied within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quota may be carried out by any of its members, Having regard to Treaty establishing in European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission . Whereas Article 21 of the Cooperation Agreement between the : European Economic Community and the Kingdom of Morocco (') stipulates that certain wines having a registered designation of origin, falling within CN codes ex 2204 21 25, ex 2204 21 29, ex 2204 21 35 and ex 2204 21 39 and originating in Morocco, specified in the Agreement in the form of an exchange of letters of 1 2 March 1 977 (2), shall be imported into the Community free of customs duties within the limits of an annual Community tariffa quota of 50 000 hectolitres ; Whereas by virtue of the provisions of a common declara ­ tion of the Contracting Parties forming an integral part of the said Agreement the accounting of the quantities of the products in question must begin on 1 January each year ; whereas to keep this arrangement it is fitting to open the quota in question for the period 1 November 1989 to 31 December 1990 with the consequence that the quota, by applying the pro rata clause, must be fixed at 75 000 hectolitres ; Whereas these wines must be put in containers holding two litres or less ; whereas these wines must be accornpaa ­ nied either by a certificate of designation of origin in accordance with the model given in .Annex D to the Agreement or, by way of derogation, by a document VI 1 or VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/85 (\ as last amended by Commission Regulation (EEC) No 2039/88 (4) ; Whereas Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the aggrangements to be applied by Spain and Portugal to trade with Morocco and Syria (s), provides that the Kingdom of Spain shall apply a duty progressively reduging the gap between the rate of the basic duty and that of the preferential duty, whilst the Portuguese Republic is to defer application of the prefe ­ HAS ADOPTED THIS REGULATION : Article I 1 . From 1 July 1990 to 31 December 1991 on import into the Community, the customs duty for the following products originatining Morocco, shall be suspended at a level and within the limits of a Community tariff quota as follows :(') OJ No L 264, 27 . 9 . 1978 , p. 2. 0 OJ No L 65, 11 . 3 . 1977, p. 2 . (J) OJ No L 343, 20 . 12. 1985, p. 20 . {*) OJ No L 179, 9 . 7 . 1988 , p. 29 . O OJ No L 287, 20 . 10. 1988, p. 1 . (&lt;-) OJ No L 84, 27. 3 . 1987, p . 1 . O OJ No L 128 , 11 . 5 . 1989 , p . 31 . No L 81 /4 Official Journal of the European Communities 28 . 3 . 90 Order No CN code (a) Description Amount of tariff quota (hectolitres) Rate of duty (%) 09.1107 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wines entitled to one of the following designations of origin : Berkane, Sais, Beni M'Tir, Guerrouane, Zemmour, Zennata of an actual alcoholic strength not exceeding 15 % vol , in containers holding two liters or less 75 000 Free (a) Taric codes : 2204 21 25 " 91 2204 21 29 * 92 2204 21 35 * 91 2204 21 39 ' 92 Within the limits of this tariff quota, the Kingdom of Spain and from 1 January 1991 , the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down in Regulation (EEC) No .3189/88 . The provisions of this Regulation shall not apply to Portugal during the period 1 July to 31 December 1990. 2. The wines in question shall be subject to compli ­ ance with the free-at-frontier reference price. The wines in question shall benefit from this tariff quota on condition that Article 54 of Regulation (EEC) No 822/87 is complied with . 3 . Each wine, when imported, shall be accompanied either by a certificate of designation of origin, issued by the relevant Moroccan authority or, by way od derogation, by a VI 1 document or a VI 2 extract annaotated in compliance with Article 9 of Regulation (EEC) No 3590/85, in accordance with the model annexed to this Regulation . Article 2 The tariff quota referred to in Article 1 shall be adminis ­ trated by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, the quota volume by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the sustoms authorities of the Member State concerning, to the extrent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota volume. If the quantitites requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accor ­ dance with the same procedures. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quota for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall corporate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety .and directly applicable in all Member States. Done at Brussels, 22 March 1990 . For the Council The President P. FLYNN ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2 ,1 . Exporter  Exportateur Number  NumÃ ©ro 00000 3 . (Name of authority guaranteeing the designation of origin - Nom de l'organisme garantissant la dÃ ©nomination d'origine ) 4 . Consignee  Destinataire 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6 Means of transport  Moyen de transport 7 . ( Designation of origin  Nom de la dÃ ©nomination d'origine ) 8 Place of unloading  Lieu de dÃ ©chargement 9 Marks and numbers , number and 10 11 kind of packages  Marques et numÃ ©ros, nombre et nature des colis Gross weight Poids brut Litres Litres 12 . Litres ( in words)  Litres (en lettres) 13 . Certificate of the issuing authority  Vtsa de l'organisme Ã ©metteur 14 .  Customs stamp  Visa de la douane See the translation under No 15  Voir traduction au n 0 15 ) 15. We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Moroccan legislation as entitled to the designation of origin ' The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi maro ­ caine , comme ayant droit a la denomination d'origine « ». L'alcool ajoutÃ © a ce vin est de l'alcool d'origine vinique . 16 . (') (') Space reserved for additional details given in the exporting country. (') Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur .